DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				30-46				
Withdrawn claims: 				30-39
Previously cancelled claims: 		1-29
Newly cancelled claims:			30-39
Amended claims: 				None
New claims: 					47-50
Claims currently under consideration:	40-50
Currently rejected claims:			40-50
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group III (claims 40-46) in the reply filed on 10/24/2022 is acknowledged.
Claims 30-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “substantially indistinguishable” in claim 47 is a relative term which renders the claim indefinite. The term “substantially indistinguishable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-41, 43-44, 46, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwarrior (“Banana Flour Brownies”, May 2017, Sunwarrior, https://sunwarrior.com/blogs/health-hub/banana-flour-brownies; previously cited) in view of Han (US 2013/0156893; IDS citation) as evidenced by Flexicon (“Bulk Handling Equipment & Systems”, 2016, flexicon, https://web.archive.org/web/20160820060845/http://www.flexicon.com/Materials-Handled/Cocoa-Powder.html; previously cited) and Suntharalingam (Suntharalingam, S., Racindran, G., “Physical and biochemical properties of green banana flour”, 1993, Plant Foods for Human Nutrition, vol. 43, pages 19-27; previously cited).
Regarding claim 40, Sunwarrior teaches a chocolate-flavored food product (corresponding to brownie on page 1, paragraph 2) comprising ¼ cup green banana flour and ¼ cup cocoa powder (second and fourth bullet under list of ingredients on page 2).  These volumetric measurements translate to 29.6 g banana flour (since banana flour has an average density of 0.5 g/ml as evidenced by Table 2 on page 22 of Suntharalingam) and 33.1 g cocoa powder (since cocoa powder has an average density of 35 lbs. per cubic foot as evidenced by column 2, paragraph 2 of Flexicon) and a mass ratio of green banana flour to cocoa powder of 1: 1.1, which falls within the claimed range.  Sunwarrior teaches that the green banana flour is a flour gluten substitute in its brownie (page 1, paragraphs 1-2 under picture), but does not teach that the banana flour is roasted green banana flour.
However, Han teaches a banana flour (corresponding to banana powder) [0007] as a gluten substitute in baked products [0100].  Han teaches that the flour is prepared by subjected a green banana to a heat treatment [0007] such as oven baking [0085] at a temperature of at least 120°C for at least 15 minutes [0086]. Therefore, Han teaches a roasted green banana flour as claimed.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sunwarrior by using roasted green banana flour as taught by Han.  Since Sunwarrior teaches that its baked product comprises green banana flour, but does not disclose a method of making a green banana flour, a skilled practitioner would have been motivated to consult an additional reference such as Han in order to determine a suitable method of producing a green banana flour that is suitable as a flour gluten substitute in baked goods.  Therefore, the claim is rendered obvious.
Regarding claim 41, Sunwarrior teaches the invention as described above in claim 40, including the food product is a brownie (page 1, paragraph 2).
Regarding claim 43, Sunwarrior teaches the invention as described above in claim 40, including the green banana flour is formed by roasting a green banana at a temperature of at least 120°C for at least 15 minutes (Han [0086]), comminuting the banana into a puree (Han [0087]), and then drying it to form a powder (Han [0089]).  The disclosed temperature and time overlaps the claimed temperature and time.  The selection of a value within the overlapping ranges renders the claimed temperature and time obvious.  Since the green banana flour is added to the chocolate-flavored food product (Sunwarrior, page 2, step 3 of Directions), the roasted green banana flour is formed prior to combining it with the cocoa powder.
Regarding claim 44, Sunwarrior teaches the invention as described above in claim 40, including the roasted green banana flour is made from green banana in stages 1-3 of ripeness (Han [0076]), which overlaps the claimed stages.  The selection of a value within the overlapping range renders the claim obvious.
Regarding claim 46, Sunwarrior teaches the invention as described above in claim 40, including the roasted green banana flour is produced by gelatinizing the green bananas (Han [0085]).  Therefore, the roasted green banana flour is pre-gelatinized.
Regarding claim 49, Sunwarrior teaches the invention as described above in claim 40.  Although it does not teach that an amount of the roasted green banana flour replaces an equal amount of the cocoa powder needed in a formula for preparing the chocolate-flavored food product, it does teach that unhealthy ingredients can be switched out and replaced with whole foods (page 1, paragraph 1).  This disclosure at least suggests that the banana flour can replace an amount of cocoa powder in the recipe, thereby rendering the claim obvious.
Regarding claim 50, Sunwarrior teaches the invention as described above in claim 40, including the method further comprising: roasting a green banana at a temperature of at least 120°C for at least 15 minutes (Han [0086]); forming a slurry (corresponding to puree) made from peeled mashed (corresponding to comminuted) green bananas (Han [0087]); and drying the slurry to form a roasted green banana flour (Han [0089]).  Although Han teaches roasting the green banana prior to forming the slurry and the subsequent powder, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).  Since Han teaches that the green banana forming the flour is roasted at a temperature of at least 120°C for at least 15 minutes (Han [0086]), it teaches that the green banana is roasted until it comprises a sensory attribute of a cocoa aroma.  Therefore, the flour made from the roasted green banana will also comprise a sensory attribute of a cocoa aroma.
 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sunwarrior (“Banana Flour Brownies”, May 2017, Sunwarrior, https://sunwarrior.com/blogs/health-hub/banana-flour-brownies; previously cited) in view of Fenster (Fenster, C., “Banana Flour, Anyone? It’s Gluten-Free!”, August 2017, Carol Fenster Cooks, http://www.carolfenstercooks.com/index.php/2017/08/bananaflour-glutenfree/; previously cited) as evidenced by Flexicon (“Bulk Handling Equipment & Systems”, 2016, flexicon, https://web.archive.org/web/20160820060845/http://www.flexicon.com/Materials-Handled/Cocoa-Powder.html; previously cited) and Suntharalingam (Suntharalingam, S., Racindran, G., “Physical and biochemical properties of green banana flour”, 1993, Plant Foods for Human Nutrition, vol. 43, pages 19-27; previously cited).
Regarding claim 40, Sunwarrior teaches a chocolate-flavored food product (corresponding to brownie on page 1, paragraph 2) comprising ¼ cup green banana flour and ¼ cup cocoa powder (second and fourth bullet under list of ingredients on page 2).  These volumetric measurements translate to 29.6 g banana flour (since banana flour has an average density of 0.5 g/ml as evidenced by Table 2 on page 22 of Suntharalingam) and 33.1 g cocoa powder (since cocoa powder has an average density of 35 lbs. per cubic foot as evidenced by column 2, paragraph 2 of Flexicon) and a mass ratio of green banana flour to cocoa powder of 1: 1.1, which falls within the claimed range.  It does not teach that the banana flour is roasted green banana flour.  
However, Fenster teaches that a slight banana taste and aroma can be detected in raw banana flour, but the taste and aroma are dissipated during baking (page 1, first paragraph under photograph).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sunwarrior by roasting the green banana flour as taught by Fenster.  Since Sunwarrior teaches the incorporation of green banana flour in its brownie composition and Fenster teaches that the banana flavor of the flour is eliminated by baking the flour, a skilled practitioner would have been motivated to roast the banana flour to eliminate the banana flavor and aroma from the chocolate-flavored food product of Sunwarrior.  Therefore, the claim is rendered obvious.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sunwarrior (“Banana Flour Brownies”, May 2017, Sunwarrior, https://sunwarrior.com/blogs/health-hub/banana-flour-brownies; previously cited) in view of Han (US 2013/0156893; IDS citation) as evidenced by Flexicon (“Bulk Handling Equipment & Systems”, 2016, flexicon, https://web.archive.org/web/20160820060845/http://www.flexicon.com/Materials-Handled/Cocoa-Powder.html; previously cited) and Suntharalingam (Suntharalingam, S., Racindran, G., “Physical and biochemical properties of green banana flour”, 1993, Plant Foods for Human Nutrition, vol. 43, pages 19-27; previously cited) as applied to claim 40 above, and further in view of Chanelle (Chanelle, “Brownie Covered Oreos”, 2011, The Tall Girl Cooks, http://www.thetallgirlcooks.com/2011/04/brownie-coveredoreos.html).
Regarding claim 42, Sunwarrior teaches the invention as described above in claim 40, including the food product is a brownie (page 1, paragraph 2).  It does not teach that the food product is a chocolate coating.
However, Chanelle teaches that brownies are used to cover Oreo cookies (page 1, paragraph 4).  
It would have been obvious for a person of ordinary skill to have modified the method of Sunwarrior by using the brownies as a chocolate coating as taught by Chanelle.  Since Sunwarrior teaches the preparation of brownies and Chanelle teaches that cookies are covered in brownie, a skilled practitioner would readily recognize that the brownies of Sunwarrior can be used to coat the cookies as described in Chanelle.  Therefore, the brownie of Sunwarrior qualifies as a chocolate coating, thereby rendering the claim obvious. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sunwarrior (“Banana Flour Brownies”, May 2017, Sunwarrior, https://sunwarrior.com/blogs/health-hub/banana-flour-brownies; previously cited) in view of Fenster (Fenster, C., “Banana Flour, Anyone? It’s Gluten-Free!”, August 2017, Carol Fenster Cooks, http://www.carolfenstercooks.com/index.php/2017/08/bananaflour-glutenfree/; previously cited) as evidenced by Flexicon (“Bulk Handling Equipment & Systems”, 2016, flexicon, https://web.archive.org/web/20160820060845/http://www.flexicon.com/Materials-Handled/Cocoa-Powder.html; previously cited) and Suntharalingam (Suntharalingam, S., Racindran, G., “Physical and biochemical properties of green banana flour”, 1993, Plant Foods for Human Nutrition, vol. 43, pages 19-27; previously cited) as applied to claim 40 above, and further in view of Rozwadowska (Rozwadowska, F., “7 Reasons Why We’re Going Bananas For Green-Banana Flour”, January 2017, Savoir Flair, https://www.savoirflair.com/beauty/276405/green-banana-flour-benefits).
Regarding claim 45, Sunwarrior teaches the invention as described above in claim 40, including the chocolate-flavored food product is a brownie (page 1, paragraph 2) comprising green banana flour (second bullet under list of ingredients on page 2).  Sunwarrior teaches that the green banana flour is a flour substitute in its brownie (page 1, paragraphs 1-2 under picture), but does not teach that the banana flour is a native green banana flour.
However, Rozwadowska teaches that green banana flour for baking brownies is prepared by peeling, slicing, dehydrating, and milling green bananas.  Since it does not disclose a heating/cooking step, the green banana flour is a native green banana flour.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sunwarrior by using native green banana flour as taught by Rozwadowska.  Since Sunwarrior teaches that its baked product comprises green banana flour, but does not disclose a method of making a green banana flour, a skilled practitioner would have been motivated to consult an additional reference such as Rozwadowska in order to determine a suitable method of producing a green banana flour that is suitable as a flour substitute in brownies.  Therefore, the claim is rendered obvious.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwarrior (“Banana Flour Brownies”, May 2017, Sunwarrior, https://sunwarrior.com/blogs/health-hub/banana-flour-brownies; previously cited) in view of Han (US 2013/0156893; IDS citation) as evidenced by Flexicon (“Bulk Handling Equipment & Systems”, 2016, flexicon, https://web.archive.org/web/20160820060845/http://www.flexicon.com/Materials-Handled/Cocoa-Powder.html; previously cited) and Suntharalingam (Suntharalingam, S., Racindran, G., “Physical and biochemical properties of green banana flour”, 1993, Plant Foods for Human Nutrition, vol. 43, pages 19-27; previously cited) as applied to claim 40 above and further evidenced by Li (Li et al., “Influence of Alkalization Treatment on the Color Quality and the Total Phenolic and Anthocyanin Contents in Cocoa Powder”, 2014, Food Sci. Biotechnol., vol 23, issue 1, pages 59-63) and Chun (Chun, K., “How (and Why) to Toast Flour”, 2011, Bon Appetit, https://www.bonappetit.com/test-kitchen/inside-our-kitchen/article/how-and-why-to-toast-flour).
Regarding claim 47, Sunwarrior teaches the invention as described above in claim 47, including the chocolate-flavored food product contains green banana flour and cocoa powder (second and fourth bullet under list of ingredients on page 2) and that green banana flour is roasted green banana flour (Han [0007], [0085]-[0086]).  It does not disclose that the roasted green banana flour and the cocoa powder are at least substantially indistinguishable from each other based on color.  However, cocoa powder does not have any standardized color as its color is determined by several factors such as its alkalization treatment as evidenced by Li (page 59, column 2, paragraphs 2-3).  Also, the method of claim 40 does not recite any particular temperature and/or time for preparing the roasted green banana flour.  Since roasting time dictates the color of the roasted flour, as evidenced by Chun (page 3, paragraph 3), it is presumable that roasting green bananas at a temperature of least 120°C for at least 15 minutes (Han [0086]) will produce a flour that has a color that is substantially indistinguishable from that of a cocoa powder.  
Regarding claim 48, Sunwarrior teaches the invention as described above in claim 47, including the chocolate-flavored food product contains green banana flour and cocoa powder (second and fourth bullet under list of ingredients on page 2) and that green banana flour is roasted green banana flour (Han [0007], [0085]-[0086]).  It does not disclose that the roasted green banana flour and the cocoa powder are indistinguishable from each other according to a standardized color matching system.  However, cocoa powder does not have any standardized color as its color is determined by several factors such as its alkalization treatment as evidenced by Li (page 59, column 2, paragraphs 2-3).  Also, the method of claim 40 does not recite any particular temperature and/or time for preparing the roasted green banana flour.  Since roasting time dictates the color of the roasted flour, as evidenced by Chun (page 3, paragraph 3), it is presumable that roasting green bananas at a temperature of least 120°C for at least 15 minutes (Han [0086]) will produce a flour that has a color that is indistinguishable from that of a cocoa powder according to a standardized color matching system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of co-pending Application No. 17/677,297. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 2 requires features of instant claim 40 and co-pending claim 3 requires features of instant claims 40 and 50.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 40, 43-46, and 50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12, 14-17, and 21-23 of U.S. Patent No. 11,259,551. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 5-9 and 14 require features of instant claims 40, 43, and 50; patented claims 10 and 15 require features of instant claim 44; patented claims 11 and 16 require features of instant claim 45; and patented claims 12 and 17 require features of instant claim 46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791